 In theMatterOfJONES& LAUGHLIN STEELCORPORATION, GILMOREWIRE ROPE DIVISION, MUNCY WORKSandUNITED STEELWORKERS OFAMERICA, DISTRICT, No. 10, ON BEHALF OF THE MEMBERS-or LOCALUNION No. 51811 -Case No.4-R-1353.Decided April 28,1944Mr. James C. Beech,of Pittsburgh, Pa., for the Company.Mr. Roy Constantine,of Sunbury, Pa.,Messrs. Blair FurmanandHoward Green,ofWilliamsport, Pa.,Mr. John Pidgeon,of Muncy,Pa., andMr. Clay Myers,ofHughesville, Pa., for the Union.Mr, William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon al petition duly filed by United Steelworkers of America, Dis-trict No. 10, on behalf of the members of Local Union No. 5181, hereincalled the Union, alleging that a question affecting 'commerce hadarisen concerning the representation of employees of Jones & Laugh-lin Steel Corporation, Gilmore Wire Rope Division, Muncy Works,Muncy, Pennsylvania, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Geoffrey J. Cunniff, Trial Examiner.Said hearing was heldatWilliamsport, Pennsylvania, on March 29, 1944.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunityto file briefs with the Board.1The names of the parties were corrected at the hearing by stipulation.56 N. L R. B., No. 16.69 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe entire record in the case,the Board makes the following :FINDINGS-OF FACT1.THE BUSINESS OF THE COMPANYThe -Company is engaged in the manufacture and sale of iron andsteel products.At its Gilmore Wire Rope Division, 12uncy Works,which is the plant here involved, the Company is engaged in themanufacture, sale, and distribution of wire rope.During 1943, rawmaterials valued in excess of $200,000 were purchased for the plant,40 percent of which was shipped to the plant from points' outside-the Commonwealth of Pennsylvania.During the same period,, theCompany's finished products exceeded $200,000 in value; approxi-mately 80 percent of which was shipped to points beyond the Commonwealth of Pennsylvania.The Company admits that it is 'engaged in commerce within themeaning of the National Labor,Relations Act.H. THE,ORGANIZATION INVOLVEDUnited Steelworkers of America, District No. 10, Local Union No.5181, affiliated with the Congress of Industrial, Organizations, is alabor' organization admitting tomembership' employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been .certified by the Board in an appro-priate unit.A statement of a Board'agent, introduced into evidence at the hear-'ing, indicates that the Union represents a substantial number of em-ployees in the unit bereinafter'found appropriate .2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c)' and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the Gilmore WireRope Division, Muncy Works, excluding salaried employees, guards2The Field Examiner reportedthat the Unionsubmitted,132 application for membershipcards,121 of whichbore the names of persons appearing on the Company'spay roll of-February 29, 1944,which contained the names of 239 employees in the appropriate unit. JONES & LAUGHLIN STEEL CORPORATION71and watchmen, clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the 'status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question .concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as 'part of the investigation to ascertain representa-tives for the purposes of collective' bargaining with Jones & LaughlinSteel Corporation, Gilmore Wire Rope Division, Muncy Works, Muncy,Pennsylvania, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date) of thisDirection, under the direction and supervision of the Regional Directorfor the Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily, laid, off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or been dis-date of the election, to determine whether or not they desire.to be re-presented by United Steelworkers of America, District No. 10, LocalUnion No. 5181, affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining. '